 Inthe Matter of ROBERT HIND,LIMITED,D/B/A HIND-CLARKE DAIRYandDAIRY WORKERS UNION OF HAWAII,LOCAL946,A. F. OF L.CaseNo. 2R-29.DecidedSeptember 6, 1944Mr. Ryburn L. Hackler,for the Board.Mr. Alfred L. Castle,of Honolulu,Hawaii, for the Company.Mr. Arthur A. Rutledge,of Honolulu,Hawaii, for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDSTATEMENT OF THE CASEUpon petition and amended petition duly filed by Dairy WorkersUnion of Hawaii, Local 946, A. F. of L., herein called the Union,alleging that a question affecting commerce had arisen concerning therepresentation of employees of Robert Hind, Limited, d/b/a Hind-Clarke Dairy, Wailupe, Island of Oahu, Hawaii, herein called theCompany, the National Labor Relations Board provided for anappropriate hearing upon due notice before Peter F. Ward, TrialExaminer.Said hearing was held at Honolulu, Hawaii, on August9, 1944.The Company and the Union appeared, participated andwere afforded full opportunity to be heard, to examine and cross-ex-amine witnesses, and to introduce evidence bearing on the issues. TheTrial Examiner's rulings made at the hearing are free from prejudi-cial error and are hereby affirmed.All parties were afforded oppor-tunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYRobert Hind, Limited, is a corporation doing business at Hind-Clarke Dairy. Its main dairy and place of business is located atWailupe, Island of Oahu, Territory of Hawaii, where it is engagedin producing, pasteurizing, selling, and distributing milk.The Com-58 N. L.R. B., No. 17.99 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDpany sells milk valued at about $67,500 monthly.The Company pur-chases supplies valued at about $800 monthly. In addition to itsdairy operations the Company owns and operates a coffee companyand a ranch in Hawaii.We find that the Company is engaged in commerce within themeaning of the National Labor Relations Act.II.THEORGANIZATION INVOLVEDDairy Workers Union of Hawaii, Local 946,is a labor organizationaffiliated with the American Federation of Labor, admitting to mem-bership employees of the Company.III.THE EMPLOYEESThe present controversy concerns the Company's employees engagedin the bottling department at the Company's dairy at Wailupe, Islandof Oahu, Hawaii.The Company contends that these workers are ag-ricultural laborers and are therefore not "employees" within the mean-ing of Section 2 (3) of the Act.With reference to this contention, weshall briefly describe the work of the employees and the operationsof the Company.The Company's dairy consists of about 2,000 acres of land, 600 ofwhich are in forest reserve and about 100 acres in roughage crops.Thirty to 50 acres are devoted to corrals, warehouses, minor buildings,and the main dairy plant.The Company also controls about 1,004acres of land about 40 miles away from its main operations where itpastures its dry cows.The Company employs about 157 employees,in its dairy operations, 107 of whom live on its premises.Thirteenof the employees are classified as bottlers.The milking and bottling isall performed in one building.After the cows are hand-milked, themilker places the milk into a receiving vat, after which it is handledby the bottlers.It is then taken up over coolers into vats where it is.pasteurized.After the pasteurization process the milk is again cooledand placed into a filler.The milk is mechanically bottled from thefiller and capped and placed into a cooling room.The bottlers operatethe bottle washers, filling machine, capping machine, stock milk incold storage, wash pipe lines and machinery, check outgoing and re-turned unsold milk, and act as icehouse men.The bottling is per-formed in rooms separated from the milking rooms.The work doneby the bottlers is on the whole incidental to the commercial activitiesof the Company rather than incidental to its ranching operations.Themere fact that employees are engaged in handling products producedupon a farm does not in itself classify them as "agricultural laborers."Instead they work only in the bottling plant and their services are HIND-CLARK DAIRY101devoted entirely to the handling of milk as it is being prepared forshipment to market. It is our conclusion that the services, which areperformed by bottlers are not "agricultural" in nature, but are per-formed in connection with commercial packaging and shippingenterprises.,We find that the bottlers employed by the Company are not em-ployed as "agricultural laborers" within the meaning of Section 2(3) of the Act.IV.THE QUESTION CONCERNINGREPRESENTATIONDuring December 1943 the Union requested the Company to recog-nize itas the exclusive collective bargaining representative of theemployees involved herein.The Company refused this request.A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.V. THE APPROPRIATE UNITThe Union contends that all bottlers in the Company's dairy atWailupe, Island of Oahu, Hawaii, excluding supervisory employees,constitute an appropriate unit.As we have noted above, the Com-pany contends that all of its employees, the bottlers as well as theremaining employees, are agricultural laborers.Other than this, theCompany made no objection to the unit described by the Union.Evidence introduced at the hearing indicates that the employeesclaimed by the Union constitute a well-defined homogeneous group.We find that all bottlers at the dairy of the Company at Wailupe,Island of Oahu, Hawaii, excluding supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.VI.THE DETERMINATION OP REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot among'Matter ofTovrea Packing Company,12 N. L. R. B. 1063andMatter,of George G.Averill, et al,13 N. L. R B. 411.2The RegionalDirector reported that the Union presented14 authorizationof member-ship application cards.There are approximately13 employeesin the appropriate unit. 102DECISIONSOF NATIONALLABOR RELATIONS BOARDthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of an pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9 of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with Robert Hind,Limited, d/b/a Hind-Clarke Dairy, Wailupe, Island of Oahu, Hawaii,an election by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the Twenty-third Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Sections 10 and 11, ofsaid Rules and Regulations among the employees in the unit foundappropriate in Section V, above, who were employed during the pay-roll period immediately preceding the date of this Direction, includ-ing employees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off and includingemployees in the armed forces of the United States who present them-selves in person at the polls, but excluding any who have since quit orbeen discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether or not theydesire to be represented by Dairy Workers Union of Hawaii, Local946, affiliated with the American Federation of Labor, for the purposesof collective bargaining.